         Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.1 Page 1 of 15
AO I 06A (08/18) A pplication for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District of California

              In the Matter of the Search of
                                                                               )
          (Briefly describe the property to be searched
           or identify the person by name and address)                         )
                                                                               )                Case No.      21-MJ-0564
           Amazon Tablet (''Target Device 5")                                  )
      Seized as FP&F No. 2021250400087503-0004                                 )
                                                                               )

    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-5, incorporated herein by reference.

located in the              Southern              District of _        _      _
                                                                              _ C_ a_ li_fo_ r_n_ia_   _    _
                                                                                                            _ , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.
          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               irlf evidence of a crime;
               0 contraband, fruits of crime, or other items illegally possessed;
               � property designed for use, intended for use, or used in committing a crime;
               0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                              Offense Description
        21 U.S.C Section 922(9)(1); 18 Felon in possession of a firearm and ammunition; aiding and abetting; smuggling
        U.S.C. Sections 2, 554 and     goods from the United States; conspiracy to illegally export firearms
        371
         The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Andrew Flood, incorporated herein by reference.

           ,f Continued on the attached sheet.
           0 Delayed notice of         days (give exact ending date ifmore than 30 days: ___ _ _ ) is requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       �;,am·, .,;g,ata�

                                                                                                       Special Agent Andrew Flood, HSI
                                                                                                             Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                        (specify reliable electronic means).


Date:            02/11/2021
                                                                                                               Judge 's signature

City and state: San Diego, California                                                       Hon. Barbara L. Major, U.S. Magistrate Judge
                                                                                                             Printed name and title
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.2 Page 2 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.3 Page 3 of 15




      Xxxxxxxxxxx




                                               Xxxxxxxxxxxxx
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.4 Page 4 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.5 Page 5 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.6 Page 6 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.7 Page 7 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.8 Page 8 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.9 Page 9 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.10 Page 10 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.11 Page 11 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.12 Page 12 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.13 Page 13 of 15
Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.14 Page 14 of 15
     Case 3:21-mj-00564-BLM Document 1 Filed 02/12/21 PageID.15 Page 15 of 15




 1 evidence sought by this warrant on Target Device 2, Target Device 3, Target Device 4, nor
 2 Target Device 5.
 3                                      CONCLUSION
 4        26.    Based on the facts and information set forth above, I submit there is probable
 5 cause to believe that a search of the Target Device will yield evidence of SOTO and
 6 GARCIA's violations of the Target Offenses. Accordingly, I request that the Court issue a
 7 warrant authorizing law enforcement to search the items described in Attachment A-1
 8 through A-5 and seize the items listed in Attachment B using the above-described
 9 methodology.
10
11 I swear the foregoing is true and correct to the best of my knowledge and belief.
12
13
                                           SPECIAL AGENT ANDREW FLOOD
14
                                           Homeland Security Investigations
15
16 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
17 by telephone on this 11th day of February, 2021.
18
19
20 HONORABLE BARBARA L. MAJOR
   United States Magistrate Judge
21
22
23
24
25
26
27
28

                                              11
